777 N.W.2d 147 (2010)
Linda SHEMBER, Plaintiff-Appellant,
v.
UNIVERSITY OF MICHIGAN MEDICAL CENTER, University of Michigan Board of Regents, University of Michigan Hospital & Health Centers, and University of Michigan Health System, Defendants, and
Pia Maly Sundgren, Anthony D'Amico, Steven Kronick, John N. Shenk, Sonja Krafcik, Carol R. Bradford, M.D., Dale Ekbom, M.D., James A. Freer, M.D., and Paul Deflorio, M.D., Defendants-Appellees.
Docket No. 137409. COA No. 276515.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's October 21, 2009 order is considered, and it is GRANTED. On reconsideration, we MODIFY our order dated October 21, 2009, so as to clarify that it VACATES the part of the Court of Appeals opinion that affirms the February 5, 2007, order of the Washtenaw Circuit Court granting summary disposition to defendants Bradford, Ekbom, Freer, and DeFlorio and VACATES that order of the circuit court. In all other respects, this Court's order of October 21, 2009, remains in effect.